Citation Nr: 0425840	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
January 1971, from October 1972 to October 1974, and from 
March 18, 1978 to March 31, 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge in April 2004.  A transcript of his hearing has been 
associated with the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran's service medical records show that the veteran 
was treated with Valium during his active service.  An April 
1974 neurology clinic note indicates a diagnosis of anxiety 
depressive reaction.  

The Board observes that service connection for PTSD was 
denied in a rating decision of July 2002.  In a December 2002 
Statement of the Case, the RO pointed out that, although PTSD 
had been diagnosed, a valid stressor had not been verified.  

In this regard, the RO indicated that the motor vehicle 
accident claimed as a stressor could not be a basis for the 
grant of service connection because it had been determined 
that the accident did not occur in the line of duty.  The RO 
also pointed out that the alternate stressor of harassment by 
two sergeants had not been independently verified.  

In an April 2003 Statement of the Case, the RO indicated 
that, although generalized anxiety disorder had been 
diagnosed by a private provider, greater evidentiary weight 
was given to a November 2002 VA examination which diagnosed 
PTSD.  

The Board notes, however, that there are other diagnoses of 
anxiety disorder in the record.  Specifically, a January 2002 
VA outpatient psychotherapy note indicates a diagnosis of 
generalized anxiety disorder and shows that the veteran was 
in receipt of medication for that disorder.  

A July 2002 note reflects psychotherapy and a diagnosis of 
anxiety disorder not otherwise specified, with generalized 
panic and post-traumatic features.  

The Board also notes that there is evidence that the veteran 
was treated for anxiety related symptoms prior to his first 
period of enlistment.  None of the medical evidence of record 
addresses the possibility that the veteran's psychiatric 
symptoms existed prior to service, and if so whether they 
were aggravated by such service.  

Considering the conflicting evidence regarding the veteran's 
psychiatric diagnosis, the Board concludes that a further 
examination, to include a full review of the record, should 
be conducted.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any currently 
present acquired psychiatric disorder.  
The veteran should be properly notified 
of the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
acquired psychiatric disability is 
etiologically related to the veteran's 
active military service.  The examiner 
should also provide an opinion regarding 
whether any acquired psychiatric disorder 
preceded the veteran's active service.  
If the examiner concludes that the any 
currently present acquired psychiatric 
disorder preexisted any period of active 
service, he should provide an opinion 
regarding whether it is at least as 
likely as not that the disorder increased 
in severity during the veteran's military 
service.  If so, the examiner should also 
provide an opinion regarding whether the 
increase in severity during service was 
clearly and unmistakably due to the 
natural progress of the disability.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then readjudicate the 
issue on appeal.   If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



